Citation Nr: 1443971	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-22 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional benefits under the Post-9/11 GI Bill.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In December 2011, a hearing was held before the undersigned Veterans Law Judge (VLJ) sitting at the RO in Seattle, Washington.  

In March 2014, the Board remanded the appeal for additional development.  

The VBMS and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  In August 2010, the Veteran filed an application for educational benefits under the Post-9/11 GI Bill (Chapter 33), whereby he irrevocably elected to receive benefits under Chapter 33 in lieu of benefits under Chapter 30 (Montgomery GI Bill (MGIB)).

2.  At the time of the Veteran's election, he had 2 months and 18 days of full-time benefits remaining under Chapter 30.  


CONCLUSION OF LAW

Entitlement to additional educational assistance in excess of 2 months and 18 days under the Post-9/11 GI Bill is not shown.  38 U.S.C.A. §§ 3301-24 (West Supp. 2013); 38 C.F.R. §§ 21.9520, 21.9550 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Pursuant to the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 (duty to notify) and 21.1032 (duty to assist).  These provisions apply to the Post-9/11 GI Bill program.  38 C.F.R. § 21.9510.  

In the present case, the Board acknowledges that a VCAA letter was not sent to the Veteran.  Nonetheless, he was sufficiently advised in the July 2011 Statement of the Case as to why he was not entitled to additional benefits under Chapter 33.  He presented argument on his behalf in various statements and further provided testimony at a travel board hearing.  The VLJ's actions at the hearing supplemented the VCAA and complied with any hearing-related duties.  See 38 C.F.R. § 3.103 (2013).  The claim was readjudicated in the May 2014 Supplemental Statement of the Case.  

Further, in the present case, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In fact, the applicable notification and assistance procedures for educational assistance claims emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  See 38 C.F.R. §§ 21.1031(b), 21.1032(d).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  



Analysis

The Post-9/11 GI Bill was enacted under Pub. L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375.  See generally 38 U.S.C.A. §§ 3301- 24; 38 C.F.R. § 21.9520 (2013).  VA promulgated 38 C.F.R. § 21.9550 which provides that an eligible individual is entitled to a maximum of 36 months of educational assistance under the Post-9/11 GI Bill.  See 38 C.F.R. § 21.9550.  This entitlement period is limited by 38 C.F.R. § 21.9550(b)(1) which states:

An individual who, as of August 1, 2009, has used entitlement under 38 U.S.C. chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. chapter 33 instead of educational assistance under the provisions of chapter 30, will be limited to one month (or partial month) of entitlement under chapter 33 for each month (or partial month) of unused entitlement under chapter 30 (including any months of chapter 30 entitlement previously transferred to a dependent that the individual has revoked).

Information in the education folder shows that in August 2010, the RO received the Veteran's electronically filed application (VA Form 22-1990) for educational benefits under Chapter 33 in lieu of benefits under Chapter 30.  On August 20, 2010, the Veteran was notified that he had 2 months and 18 days of full-time benefits remaining under the Post-9/11 GI Bill.

At the hearing, the Veteran testified that he knew that the change in programs was irrevocable and that you could not switch back and forth, but that it was his intention to exhaust his initial entitlement.  He testified that he was instructed to fill out the paperwork online and as a result, he ended up forfeiting almost a year of benefits.  He thought that he was entitled to exhaust his entitlement under the MGIB and then receive 12 months under the Post-9/11 GI Bill.  He believed that most of his problems were caused by getting incorrect information.  

When an individual elects to receive benefits under Chapter 33 in lieu of benefits under Chapter 30, the election is irrevocable and eligibility under Chapter 30 is relinquished.  See 38 C.F.R. § 21.9520(c)(1).  Under 38 C.F.R. § 21.9520(c)(2), an individual may make the election to receive Chapter 33 benefits by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation to the Department of Defense (DOD), or submitting a written statement that includes the following: (i) identification information (including name, social security number, and address); (ii) if applicable, an election to receive benefits under Chapter 33 in lieu of benefits under one of the other applicable chapters (such as MGIB); (iii) the date the individual wants the election to be effective; and (iv) an acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed"). 

In this case, the Veteran did not submit a transfer-of-entitlement designation to the DOD or submit a written statement.  Rather, he submitted an online VA Form 22-1990.  The printout of his application does not include any indication that he was informed of, or acknowledged that his election was irrevocable or that his entitlement would be limited to the months remaining under the MGIB.  

In an effort to ensure that the Veteran's due process rights were met, the Board remanded the appeal so that the RO could associate the Veteran's full application for Chapter 33 benefits, to include evidence establishing that he was informed that this election was irrevocable, that entitlement would be limited to the time remaining under the MGIB, and that he acknowledged such notice.  

In the May 2014 Supplemental Statement of the Case, the RO noted that the following statement was to appear with each online application:

By electing Chapter 33, I acknowledge that I understand the following:
- I may not receive more than a total of 48 months of benefits under two or more programs.  

- If electing Chapter 33 in lieu of Chapter 30, my months of entitlement remaining under Chapter 33 will be limited to the number of months of entitlement remaining under Chapter 30 on the effective date of my election.  However, if I completely exhaust my entitlement under Chapter 30 before the effective date of my Chapter 33 election, I may receive up to 12 additional months of benefits under Chapter 33. 

- My election is irrevocable and m[a]y not be changed.  

The RO further stated that:

Due to the date of claimant's electronic application for benefits VA has no record to confirm the above statement appeared when claimant was completing the online application.  Newer versions of the online application now reflect this information even after claimant has submitted to VA for processing.  

As noted, the information in the claims folder does not definitively show that the above statements were included in the electronic application submitted by the Veteran.  Nonetheless, the RO stated that the referenced information was to appear with each online application and there is a presumption of regularity to all VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000)  

Under the circumstances of this case, the Veteran submitted a properly completed VA Form 22-1990 in August 2010 and his election of Chapter 33 benefits in lieu of Chapter 30 benefits is irrevocable.  In making this determination, the Board acknowledges the Veteran's argument that he received incorrect information as to when to file for benefits under the Post-9/11 GI Bill.  The Board notes, however, that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that an appellant was not entitled to education benefits based on his assertion that misleading or erroneous information was provided regarding education benefits).  

To the extent that the Veteran was unaware of any detrimental impact of the irrevocable transfer, it is clear that ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  

The Board is sympathetic to the Veteran's position; however, it is bound by applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2002).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

In sum, the Veteran's Post-9/11 GI Bill benefits are limited to the 2 months and 18 days of unused entitlement under Chapter 30.  For all of the foregoing reasons, the Veteran is not eligible for additional benefits and his claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to additional benefits under the Post-9/11 GI Bill is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


